Murphy, P. J.,
dissents in part in a memorandum as follows: A dispute exists between the parties as to whether defendant waived its right to seek a rental increase for the period April 30, 1980 through April 30, 1984. That dispute should be submitted to arbitration under article XXX of the lease. For that reason, Special Term correctly denied plaintiff’s motion for a stay. However, it was improper for Special Term to decide that defendant had not waived its right to a rent increase. That issue should be determined by the arbitrators.